                Case 3:21-cv-00115-L-LL Document 1 Filed 01/21/21 PageID.1 Page 1 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Southern District
                                                     __________ Districtof
                                                                         ofCalifornia
                                                                           __________

                                                              __________ Division


             Garrett James Cluff, an Individual;                            )       Case No.       '21CV0115 L               LL
                                                                            )                      (to be filled in by the Clerk’s Office)
                                                                            )
                              Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint.        )       Jury Trial: (check one)     ✔
                                                                                                                u Yes        u No
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional           )
page with the full list of names.)                                          )
                                  -v-                                       )
                                                                            )
 United States Customs and Border Protection; Gary
  M. Richards; and DOES 1 through 10 Inclusive;
                                                                            )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                            )
names of all the defendants cannot fit in the space above, please           )
write “see attached” in the space and attach an additional page             )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Garrett Cluff
                                Street Address                         1184 Calle Oroblanco # 2
                                City and County                        Chula Vista, San Diego County
                                State and Zip Code                     CA 91913
                                Telephone Number                       (623) 986-0158
                                E-mail Address                         s40s1n@hotmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                             Page 1 of 5
                Case 3:21-cv-00115-L-LL Document 1 Filed 01/21/21 PageID.2 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                        United States Customs and Border Protection
                                Job or Title (if known)
                                Street Address              1300 Pennsylvania Avenue, Suite 4.4-B
                                City and County             Washington, D.C.
                                State and Zip Code          20229
                                Telephone Number            (877) 227-5511
                                E-mail Address (if known)   cbpserviceintake@cbp.dhs.gov


                     Defendant No. 2
                                Name                        Gary M. Richards
                                Job or Title (if known)     Federal Agent
                                Street Address              2411 Boswell Road
                                City and County             Chula Vista, County of San Diego
                                State and Zip Code          CA 91914
                                Telephone Number            (619) 730-9208
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                          Page 2 of 5
                Case 3:21-cv-00115-L-LL Document 1 Filed 01/21/21 PageID.3 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                   ✔ Federal question
                   u                                               u Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                    , is a citizen of the
                                           State of (name)                                                  .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                           under the laws of the State of (name)                                                            ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                    , is a citizen of
                                           the State of (name)                                                  . Or is a citizen of
                                           (foreign nation)                                       .

                                                                                                                                Page 3 of 5
                Case 3:21-cv-00115-L-LL Document 1 Filed 01/21/21 PageID.4 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                           the laws of the State of (name)                                        , and has its
                                           principal place of business in the State of (name)                                     .
                                           Or is incorporated under the laws of (foreign nation)                                  ,
                                           and has its principal place of business in (name)                                      .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                                stake–is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          On January 7, 2020 at approximately 7:00 a.m., Plaintiff was riding his motorcycle northbound on Interstate-5
          approaching the Mile of Cars Way exit and was splitting lanes between #1 and #2 lanes due to the heavy traffic.
          At such time and place, Defendant Gary Richards was driving a U.S. Border Patrol vehicle in the #1 lane also
          heading northbound on Interstate-5. Defendant Richards noted traffic in the #2 lane was moving faster, so he
          attempted to move into the #2 lane. Defendant Richards moved his vehicle in front of Plaintiff's motorcycle
          causing the subject collision, resulting in severe personal injuries to Plaintiff.


IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          1. For general damages according to proof;
          2. For special damages for medical and incidental expenses according to proof;
          3. For costs of suit herein incurred;
          4. For pre-judgment interest as provided by law; and
          5. For such other and further relief as the court may deem proper.


                                                                                                                       Page 4 of 5
                Case 3:21-cv-00115-L-LL Document 1 Filed 01/21/21 PageID.5 Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk¶s Office with any changes to my address where case±related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk¶s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:              01/14/2021


                     Signature of Attorney
                     Printed Name of Attorney       Jessica L. Figueroa
                     Bar Number                     California Bar No.: 326015
                     Name of Law Firm               Jurewitz Law Group
                     Street Address                 600 B Street, Suite 1450
                     State and Zip Code             CA 92101
                     Telephone Number               (619) 233-5020
                     E-mail Address                 jlf@jurewitz.com




                                                                                                                      Page 5 of 5
